FILED
                            NOT FOR PUBLICATION                             FEB 13 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


MILAUDI KARBOAU,                                 No. 10-35991

               Petitioner - Appellant,           D.C. No. 2:10-cv-00473-RSL

  v.
                                                 MEMORANDUM*
ICE FIELD OFFICE DIRECTOR,

               Respondent - Appellee.


                    Appeal from the United States District Court
                      for the Western District of Washington
                     Robert S. Lasnik, District Judge, Presiding

                           Submitted February 11, 2013**

Before:        FERNANDEZ, TASHIMA, and WARDLAW, Circuit Judges.

       Milaudi Karboau appeals pro se from the district court’s final judgment

dismissing with prejudice his 28 U.S.C. § 2241 habeas petition challenging his

immigration detention and bond. We have jurisdiction under 28 U.S.C. § 1291.



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We review de novo a district court’s decision to dismiss a habeas petition for lack

of subject-matter jurisdiction, mootness, or failure to state a claim upon which

relief can be granted. Martinez v. Napolitano, No. 10-56023, 2012 WL 5995444,

at *2 (9th Cir. Dec. 3, 2012) (lack of subject-matter jurisdiction); Ibrahim v. Dep’t

of Homeland Sec., 669 F.3d 983, 992 (9th Cir. 2012) (failure to state a claim);

Abdala v. INS, 488 F.3d 1061, 1063 n.1 (9th Cir. 2007) (mootness). We affirm.

      The district court correctly determined that Karboau’s challenge to the basis

for his immigration detention and request for a custody-redetermination hearing

were moot because an immigration judge had granted Karboau release from

custody on the condition of bond following a custody-redetermination hearing.

See Flores-Torres v. Mukasey, 548 F.3d 708, 710 & n.3 (9th Cir. 2008) (dismissing

as moot a challenge to immigration detention without a custody-redetermination

hearing because the alien had subsequently received a hearing).

      The district court also correctly determined that it lacked subject-matter

jurisdiction over the conditions of Karboau’s immigration bond. See Prieto-

Romero v. Clark, 534 F.3d 1053, 1067 (9th Cir. 2008) (finding no jurisdiction to

review a discretionary decision regarding bond).

       Finally, the district court correctly determined that Karboau had failed to

state a claim in arguing that imposition of an immigration detainer on him while he


                                          2                                    10-35991
was serving a state prison sentence violated his due process rights by preventing

him from participating in an early-release program. See McLean v. Crabtree,

173 F.3d 1176, 1184 (9th Cir. 1999) (concluding that a Bureau of Prisons rule that

prevented prison inmates with immigration detainers from obtaining sentence

reductions comported with due process).

      We decline to consider Karboau’s challenge to the validity of his deportation

order because he failed to raise it before the district court. See Singh v. Napolitano,

649 F.3d 899, 903 (9th Cir. 2011) (per curiam) (“[A]n issue raised for the first time

on appeal is deemed waived.”).

      AFFIRMED.




                                           3                                    10-35991